Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Continued Examination Under 37 CFR 1.114
1.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/23/2021 has been entered.
This office action is responsive to RCE filed on 04/23/2021. Claims 1, 9, 13, and 16 are amended. Claims 1, 2, 4-10, 12-17, 19, and 20 are pending examination.

	
Claim Rejections - 35 USC § 101
2.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1, 2, 4-10, 12-17, 19, and 20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  
Claim(s) 1 is/are drawn to method (i.e., a process), claim(s) 9, and 16 is/are drawn to a system (i.e., a machine/manufacture). As such, claims 1, 9, and 16 is/are drawn to one of the statutory categories of invention.
Claims 1, 2, 4-10, 12-17, 19, and 20 are directed to receiving information related to external display and transmitting advertisement information based on the device information and reputation. Specifically, the claims recite receiving information related to external display and transmitting (commercial or legal interactions including agreements in the form of contracts, legal obligations, advertising, marketing or sales activities or behaviors business relations) grouping of abstract ideas in prong one of step 2A of the Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 52, 54 (January 7, 2019)). Accordingly, the claims recite an abstract idea (See pages 7, 10, Alice Corporation Pty. Ltd. v. CLS Bank International, et al., US Supreme Court, No. 13-298, June 19, 2014; 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 53-54 (January 7, 2019)).
This judicial exception is not integrated into a practical application because, when analyzed under prong two of step 2A of the Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 54-55 (January 7, 2019)), the additional element(s) of the claim(s) such as electronic apparatus, transceiver, device wireless network, display device, external terminal, transceiver, memory, and a processor merely use(s) a computer as a tool to perform an abstract idea and/or generally link(s) the use of a judicial exception to a particular technological environment. Specifically, the electronic apparatus, transceiver, device wireless network, display device, external terminal, transceiver, memory, and a processor perform(s) the steps or functions of receiving, information; identifying, an evaluated score and evaluated based on predetermined conditions; and transmitting, content information  of a content to be played, identified to be usable for playing the content based on the information and the evaluated score; wherein the predetermined conditions comprise whether or not contract conditions are performed; wherein the contract conditions comprise a kind of advertisement, an advertisement playback time, and a desired usage price according to an advertisement playback; wherein the evaluated score is determined based on perform a content playback and is stored in a block chain, wherein the evaluated score increases or decreases according to whether a playback of the content meets the predetermined conditions provided, wherein, in a case in which the content information includes at least one of illegal content and harmful information to a specific group, the evaluated score decreases. The use of a processor/computer as a tool to implement the abstract idea and/or generally linking the use of the abstract idea to a particular technological environment does not integrate the abstract idea into a practical application because it requires no more than a computer performing functions that correspond to acts 
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, when analyzed under step 2B of the Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 52, 56 (January 7, 2019)), the additional element(s) of using a electronic apparatus, transceiver, device wireless network, display device, external terminal, transceiver, memory, and a processor to perform the steps amounts to no more than using a computer or processor to automate and/or implement the abstract idea of receiving information related to external display and transmitting advertisement information based on the device information and reputation. As discussed above, taking the claim elements separately, the electronic apparatus, transceiver, device wireless network, display device, external terminal, transceiver, memory, and a processor perform(s) the steps or functions of receiving, information; identifying, an evaluated score and evaluated based on predetermined conditions; and transmitting, content information  of a content to be played, identified to be usable for playing the content based on the information and the evaluated score; wherein the predetermined conditions comprise whether or not contract conditions are performed; wherein the contract conditions comprise a kind of advertisement, an advertisement playback time, and a desired usage price according to an advertisement playback; wherein the evaluated score is determined based on perform a content playback and is stored in a block chain, wherein the evaluated 
As for dependent claims 2, 4-8, 10, 12-15, 17, 19, and 20 further describe the abstract idea of receiving information related to external display and transmitting advertisement information based on the device information and reputation. The dependent claims do not include additional elements that integrate the abstract idea into a practical application or that provide significantly more than the abstract idea. Therefore, the dependent claims are also not patent eligible.

3.	The prior art of record does not teach neither singly nor in combination the limitations of claims 1, 2, 4-10, 12-17, 19, and 20.

Response to Arguments
4.	Applicant's arguments filed 04/23/2021 have been fully considered but they are not persuasive. 
A.	Applicant argues that the claims are not directed to a judicial exception under Step 2A Prong One, Step 2A Prong Two, and Step 2B.	As for Step 2A Prong One, of the Abstract idea is directed towards the abstract idea of receiving information related to external display and transmitting advertisement information based on the device information and reputation which is grouped within the Methods Of Organizing Human Activity and is similar to the concept of (commercial or legal interactions including agreements in the form of contracts, legal obligations, advertising, marketing or sales activities or behaviors business relations) grouping of prong one of step 2A of the Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 52, 54 (January 7, 2019)). Accordingly, the claims recite an abstract idea (See pages 7, 10, Alice Corporation Pty. Ltd. v. CLS Bank International, et al., US Supreme Court, No. 13-298, June 19, 2014; 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 53-54 (January 7, 2019)).
	As for Step 2A Prong Two, the claim limitations do not include additional elements in the claim that apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, and the claim is not more than a drafting effort designed to monopolize the judicial exception and the claim limitation simply describe the abstract idea. The limitation directed to receiving information related to external display and transmitting advertisement information based on the device information and reputation does not add technical improvement to the abstract idea. The recitations to “electronic apparatus, transceiver, device wireless network, display device, external terminal, transceiver, memory, and a processor” perform(s) the steps or functions of receiving, information; identifying, an evaluated score and evaluated based on predetermined conditions; and transmitting, content information  of a content to be played, identified to be usable for playing the content based on the information and the evaluated score; wherein the predetermined conditions comprise whether or not contract conditions are performed; wherein the contract conditions comprise a kind of advertisement, an advertisement playback time, and a desired usage price according to an advertisement playback; wherein the evaluated score is determined based on perform a content playback and is stored in a block chain, wherein the evaluated score increases or decreases according to whether a playback of the content meets the predetermined conditions provided, wherein, in a case in which the content information includes at least one of illegal content and harmful information to a specific group, the evaluated score decreases. The use of a processor/computer as a tool to implement the abstract idea and/or generally linking the use of the abstract idea to a particular technological environment does not integrate the abstract idea into a practical application because it requires no more than a computer performing functions that correspond to acts required to carry out the abstract idea. The additional elements do not involve improvements to the functioning of a computer, or to any other technology or technical field (MPEP 2106.05(a)), the claims do not apply or use the abstract idea to effect a particular treatment or prophylaxis for a disease or medical 
	As for Step 2B, The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, when analyzed under step 2B of the Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 52, 56 (January 7, 2019)), the limitation directed to receiving information related to external display and transmitting advertisement information based on the device information and reputation does not add significantly more to the abstract idea. Furthermore, using well-known computer functions to execute an abstract idea does not constitute significantly more. The recitations to “electronic apparatus, transceiver, device wireless network, display device, external terminal, transceiver, memory, and a processor” are generically recited computer structure. These functions correspond to the actions required to perform the abstract idea. Viewed as a whole, the combination of elements recited in the claims merely recite the concept of receiving information related to external display and transmitting advertisement information based on the device information and reputation. Therefore, the use of these additional elements does no more than employ the computer as a tool to automate and/or implement the abstract idea. The use of a computer or processor to merely automate and/or implement the abstract idea cannot provide significantly more than the abstract idea itself (MPEP 2106.05(I)(A)(f) & (h)). Therefore, the claim is not patent eligible.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAREK ELCHANTI whose telephone number is (571) 272-9638.  The examiner can normally be reached on Flex Mon - Thur 7-7:00 and Fri 7-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abhishek Vyas can be reached on (571) 270-1836.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/TAREK ELCHANTI/Primary Examiner, Art Unit 3621